Case 7:20-cv-10854-VB Document 19

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

ween - Ts conte =X
SEAN M. GORDON, |
Plaintiff,
y ORDER OF DISMISSAL |
|
: i
EQUIFAX INFORMATION SERVICES, LLC, : 20 CV 10854 (VB) |
Defendant. : |
_ x i

 

The Court has been advised that all parties have reached a settlement in principle in this
case. Accordingly, it is hereby ORDERED that this action is dismissed without costs, and
without prejudice to the right to restore the action to the Court’s calendar, provided the
application to restore the action is made by no later than July 15, 2021. To be clear, any
application to restore the action must be filed by July 15, 2021, and any application to restore the
action filed thereafter may be denied solely on the basis that it is untimely.

All other deadlines, scheduled conferences, or other scheduled court appearances are
cancelled, Any pending motions are moot.

Dated: June 15, 2021

White Plains, NY
SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 

 
